                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 83-cr-00213-SI-1
                                   8                    Plaintiff,
                                                                                            ORDER DENYING MOTIONS FOR
                                   9             v.                                         RECONSIDERATION OF APRIL 3,
                                                                                            2018 ORDER; CONSTRUING
                                  10     KEITH M. SMEATON,                                  DEFENDANT'S FILINGS AS
                                                                                            REQUESTS FOR PERMISSION TO
                                  11                    Defendant.                          REOPEN THE TIME TO APPEAL;
                                                                                            AND GRANTING DEFENDANT'S
                                  12                                                        REQUEST TO REOPEN TIME FOR
Northern District of California
 United States District Court




                                                                                            APPEAL BUT DENYING A
                                  13                                                        CERTIFICATE OF APPEALABILITY
                                  14                                                        Re: Dkt. Nos. 95, 98, 99, 100
                                  15

                                  16          On November 28, 2017, pro se defendant filed a motion to vacate his sentence pursuant to

                                  17   28 U.S.C. § 2255. Smeaton was convicted in 1983 of wire fraud, and he was convicted in 1984 of

                                  18   bail jumping. Judge Schwarzer of this Court presided over the criminal cases, and Smeaton filed an

                                  19   appeal with the Ninth Circuit, which was denied. Smeaton has long since completed the four-year

                                  20   consecutive sentence for both convictions.

                                  21          Smeaton’s section 2255 motion (1) requested that the Court remove any references to his

                                  22   criminal cases from the internet; (2) asserted that his criminal convictions for wire fraud and bail

                                  23   jumping are “moot” and “bogus” because of prosecutorial misconduct and ineffective assistance of

                                  24   counsel; (3) asserted that defendant has new evidence showing that he suffers from dyslexia and

                                  25   that this evidence requires that his convictions be set aside; and (4) complained about various rulings

                                  26   by Judge Schwarzer and the Ninth Circuit.

                                  27          In an order filed April 3, 2018, the Court dismissed Smeaton’s section 2255 motion for lack

                                  28   of jurisdiction. Dkt. No. 91. The Court held:
                                               “By its clear terms, § 2255 is applicable only to prisoners in custody claiming the
                                   1           right to be released.” United States v. Kramer, 195 F.3d 1129, 1130 (9th Cir. 1999)
                                               (holding defendant who solely challenged restitution order and did not seek release
                                   2           from custody could not bring a motion under section 2255). The “in custody”
                                               requirement is jurisdictional. See United States v. Reves, 774 F.3d 562, 564-65 (9th
                                   3           Cir. 2014). Accordingly, because defendant is not “in custody” and does not seek
                                               relief available under section 2255, the Court dismisses the motion for lack of
                                   4           jurisdiction. See id.
                                   5   Id. at 2-3. The Court entered judgment the same day. Defendant did not file a notice of appeal.

                                   6           Since the issuance of the April 3, 2018 order and judgment, Smeaton has filed numerous

                                   7   documents, including a letter that this Court construed as a motion to recuse the undersigned. In an

                                   8   abundance of caution, the Court referred the recusal motion for reassignment to another district court

                                   9   judge. On October 25, 2018, Judge Donato denied the motion for recusal. Dkt. No. 101.

                                  10           The Court now rules on the remaining pending motions that have been filed since April 3,

                                  11   2018. Defendant seeks leave to file a motion for reconsideration of the April 3, 2018 order.

                                  12   Defendant also states that he did not receive a copy of the Court’s judgment until August 17, 2018.
Northern District of California
 United States District Court




                                  13   Dkt. No. 95 at 1. Defendant requests that if the Court denies him leave to file a motion for

                                  14   reconsideration, that the Court construe his motion for reconsideration as a notice of appeal.

                                  15           The Court finds no basis for reconsideration of the prior order, and thus defendant’s request

                                  16   for reconsideration, even if it was timely filed, is DENIED.

                                  17           Defendant’s notice of appeal should have been filed by May 3, 2018. See Fed. R. App. Proc.

                                  18   4(a)(1). However, “the district court may reopen the time to file an appeal for a period of 14 days

                                  19   after the date when its order to reopen is entered, but only if all the following conditions are satisfied:

                                  20           (A) the court finds that the moving party did not receive notice under Federal Rule
                                               of Civil Procedure 77(d) of the entry of the judgment or order sought to be appealed
                                  21           within 21 days after entry;
                                  22           (B) the motion is filed within 180 days after the judgment or order is entered or within
                                               14 days after the moving party receives notice under Federal Rule of Civil Procedure
                                  23           77(d) of the entry, whichever is earlier; and
                                  24           (C) the court finds that no party would be prejudiced.
                                  25   Fed. R. App. Proc. 4(a)(6). The Court finds that these conditions have been satisfied. Defendant

                                  26   states he did not receive the judgment until August 17, 2018, and he filed his motion for

                                  27   reconsideration on August 20, 2018. The Court also finds that the government would not be

                                  28   prejudiced by allowing defendant to file a notice of appeal. Accordingly, the Court construes
                                                                                           2
                                   1   defendant’s August 20 filing as a request to reopen the time to appeal, and so construed, the motion

                                   2   is GRANTED. Defendant shall have 14 days from the filing date of this order to file a notice of

                                   3   appeal. The Court directs the Clerk to serve defendant by both e-mail and through the postal service,

                                   4   as defendant currently resides in London. Defendant is informed that a notice of appeal is filed in

                                   5   the district court. See Fed. R. App. Proc. 4(a).

                                   6          Finally, the Court DENIES defendant a certificate of appealability pursuant to 28 U.S.C.

                                   7   § 2253 because defendant has not made a “substantial showing of the denial of a constitutional

                                   8   right.” 28 U.S.C. § 2253(c)(2). Thus, if defendant wishes to file an appeal, he must file a motion

                                   9   for a certificate of appeal with the Clerk of the Court of Appeals for the Ninth Circuit. See generally

                                  10   Ninth Circuit Rule 22-4 (located at https://www.ca9.uscourts.gov/rules/).

                                  11

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: October 26, 2018                       ______________________________________
                                                                                       SUSAN ILLSTON
                                  15                                                   United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
